      Case 2:20-cv-00392-TLN-KJN Document 9 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MATEO CORTEZ,                                  No. 2:20-cv-0392 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS &
                                                             RECOMMENDATIONS
14    SOLANO COUNTY SHERIFF’S
      OFFICE,
15
                          Defendants.
16

17

18           By order filed March 30, 2020, plaintiff’s complaint was dismissed and sixty days leave to

19   file an amended complaint was granted. Sixty days from that date have now passed, and plaintiff

20   has not filed an amended complaint, or otherwise responded to the court’s order.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           Further, IT IS RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                         1
      Case 2:20-cv-00392-TLN-KJN Document 9 Filed 06/23/20 Page 2 of 2

 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: June 23, 2020

 5

 6

 7   /cort0392.fta

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
